Name: Council Regulation (EEC) No 1198/78 of 30 May 1978 amending Regulation (EEC) No 706/76 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories, as regards the list of the countries and territories
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 78 Official Journal of the European Communities No L 147/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1198/78 of 30 May 1978 amending Regulation (EEC) No 706/76 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricul ­ tural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories, as regards the list of the countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arran ­ gements applicable to certain goods resulting from the processing of agricultural products (*), as last amended by Regulation (EEC) No 3058/75 (2), and in particular Article 12 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3), Whereas Regulation (EEC) No 706/76 (4) laid down the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Carib ­ bean and Pacific States or in the overseas countries and territories ; Whereas the Territory of the Afars and Issas , which is listed among the countries and territories in Annex I to that Regulation , has attained independence as the Republic of Jibuti ; Whereas that State acceded to the ACP-EEC Conven ­ tion of LomÃ © (5) on 2 February 1978 , thus becoming one of the ACP States referred to in Article 1 of Regu ­ lation (EEC) No 706/76 ; whereas the list in Annex I to that Regulation should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 The words 'Territory of the Afars and Issas' shall be deleted from Annex I to Regulation (EEC) No 706/76 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1978 . For the Council The President I. NÃRGAARD (!) OJ No L 141 , 12 . 6 . 1969, p. 1 . (2 ) OJ No L 306, 26 . 11 . 1975, p. 3 . I3 ) OJ No C 63, 13 . 3 . 1978 , p. 52 . (4 ) OJ No L 85, 31 . 3 . 1976, p. 2. (5 ) OJ No L 25, 30 . 1 . 1976, p . 2 .